NOT FOR PUBLICATION

                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY


      THEODORE S. CALABRESE,
                                                             Civil Action No.: 17-4987 (CCC-$CM)
                               Plaintiff,
               V.
                                                             OPINION and ORDER
      STATE OF NEW JERSEY, et al.,

                               Defendants.

CECCHI, District Judge.

I.            INTRODUCTION

          This matter comes before the Court on the motion of the Hon. Marcella Matos-Wilson (“Matos

Wilson,” (ECF No. 43) to dismiss the second amended complaint (the “SAC”) of Theodore S. Calabrese

(“Plaintiff’). The Court has considered the submissions made in support of and in opposition to the instant

motions. ECF Nos. 43, 44, 4$.’ Pursuant to Fed. R. Civ. P. 78(b), no oral argument was heard. For the

reasons set forth below, Defendant’s motion is GRANTED.

II.       BACKGROUND

          This case concerns a custody dispute between Plaintiff and his ex-wife. Plaintiff filed the initial

complaint in this case on July 7, 2017 alleging that Matos-Wilson and the state of New Jersey violated his

rights by depriving him of access to his children without adequate procedural protections. Compl., ECF

No. 1 at 1. Plaintiff filed an amended complaint on July 2$, 2017 naming additional defendants who

allegedly interfered with his parental rights. Am. CompL, ECF No. 4 at 1-2. Defendants filed motions




          1
          Plaintiff improperly filed a sur-reply (ECF No. 50) to Matos-Wilson’s reply in support of her
         motion to dismiss without leave of the Court as required by Local Rule 7.1 (d)(6). Nevertheless,
         given Plaintiffs pro se status the Court has considered Plaintiffs sur-reply in deciding the
         motion to dismiss.
                                                          I
to dismiss the amended complaint (ECF Nos. 14, 15, 20, and 29) and the Court issued an opinion on May

31, 2018 granting all defendants’ motions to dismiss without prejudice. Op., ECF No. 37 at 1. Mindful

of Plaintiffs pro se status, this Court granted Plaintiff leave to file a second amended complaint within

thirty days “to the extent the pleading deficiencies identified by the Court can be cured by way of

amendment.” Order, ECF No. 38 at 2. Plaintiff subsequently filed the SAC on June 15, 2018, naming

only Matos-Wilson as a defendant.

III.    DISCUSSION

        In this Court’s prior opinion, Plaintiffs claims against Matos-Wilson were dismissed because the

Eleventh Amendment bars any direct claims against the State of New Jersey and Matos-Wilson was being

sued in her official capacity as a state official. Op., ECF No. 37 at 5-6. This Court additionally found that

Matos-Wilson was subject to the doctrine ofjudicial immunity and that Plaintiff failed to show that Matos

Wilson’s complained of acts were not judicial and thus fell outside the scope of the doctrine of judicial

immunity. The SAC fails due to these deficiencies and Plaintiffs claims against Matos-Wilson are again

barred by the Eleventh Amendment and the doctrine of judicial immunity. Plaintiff continues to allege

that his claims against Matos-Wilson are not barred by the Eleventh Amendment because he is seeking

declaratory or injunctive relief and “it is substantially likely the harm Defendant is causing wi[11] continue

in the future considering she keeps doing it.” SAC, ECF No. 39 at 32. This Court has already rejected

the same meritless and conclusory argument from Plaintiff. Op., ECF No. 37 at 7 (internal citations and

quotation marks omitted) (“The Court accordingly finds that Plaintiff has not satisfied his burden of

showing a substantial likelihood that he was likely to suffer some future injury at the hands of a named

party by merely alleging that he seeks injunctive relief against Defendant Matos-Wilson for prospectively

creating the opportunity for the violation of Plaintiffs rights.”). Similarly, Plaintiff continues to allege that

the doctrine of judicial immunity does not apply to his claims against Matos-Wilson as “Constitutional

violations of parties cannot be said to be a function normally performed by a judge” and therefore he is


                                                           2
7




    not challenging Matos-Wilson’s judicial acts. SAC, ECF No. 39 at 2. These allegations, too, have already

    been rejected. 0p., ECF No. 37 at 9 (internal citations and quotation marks omitted) (“The Court,

    however, declines to find that Plaintiff has shown that Defendant Matos-Wilson’ s alleged acts were not

    judicial through conclusory averments that she acted unconstitutionally..     ..   Rather, the Court finds that

    Plaintiffs allegations concerning Defendant Matos Wilson solely concern judicial acts or omissions that

    Defendant Matos-Wilson undertook in her judicial capacity as the presiding judge in the underlying state

    court litigation.”). As in the original complaint, Plaintiffs SAC brings claims against Matos-Wilson for

    her prior actions as a New Jersey state court judge overseeing his custody dispute. These claims again

    fail and cannot proceed in this Court.2

    IV.    CONCLUSION

           For the reasons stated above and enumerated in this court’s prior opinion at length, Plaintiffs

    claims are barred and will be dismissed.   Op., ECF No. 37 at 5-10.   Given Plaintiffs inability to overcome

    his pleading deficiencies again, the SAC is dismissed with prejudice and the Clerk of the Court is directed

    to close this matter. For the reasons stated above, the Court will dismiss Plaintiffs claims against Matos

    Wilson with prejudice.

    SO ORDERED.

    Date: May30, 2019



                                                              CLAIRE C. CECCHI, U.S.D.J.




           2
             Matos-Wilson also argues that even if she is not inmiune from suit under the Eleventh
           Amendment and the doctrine ofjudicial immunity, Plaintiffs claims against her are barred under
           the Younger abstention and Rooker-Feidman doctrines. Def. Br., ECF No. 43-3 at 21. The
           Court’s previous opinion addressed these issues and made clear that it lacks subject matter
           jurisdiction to “interfere with the ongoing state proceedings by issuing any injunctive relief’ or
           reviewing any “final judgments issued by the state court.” Op., ECF No. 37 at 7 n.2. The Court
           sees no reason to deviate from its prior ruling on these alternative arguments as the SAC has not
           cured the relevant pleading deficiencies previously identified.
                                                              3
